
	

114 HR 4720 IH: Expedited Family Reunification Act of 2016
U.S. House of Representatives
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4720
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2016
			Mr. Salmon (for himself, Mr. Brooks of Alabama, Mr. Farenthold, Mr. Schweikert, Mr. Buck, Mr. Gosar, Mr. King of Iowa, Mr. Duncan of South Carolina, Mr. Franks of Arizona, Mr. Barletta, and Mr. McClintock) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
			 provide for the expedited removal of unaccompanied alien children who are
			 not victims of a severe form of trafficking in persons and who do not have
			 a fear of returning to their country of nationality or last habitual
			 residence, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Expedited Family Reunification Act of 2016. 2.FindingsCongress finds the following:
 (1)President Obama, on June 15, 2012, during the Rose Garden speech, announced a unilateral administrative change in United States immigration policy that the administration will not enforce broad swaths of immigration laws, including that the administration would not deport illegal immigrants brought to the United States as young children.
 (2)Over 176,000 unaccompanied alien children have been apprehended in the United States since the President’s speech (most of them from Central America) with many more expected to arrive.
 (3)These children are targeted by human traffickers, drug cartels, and other criminal organizations, and run the risk of being kidnapped, raped, killed, or otherwise harmed.
 (4)Returning these illegal immigrants to their families in their home countries would allow them to be safe, free from harm, and help reduce future flow.
 3.Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended—
 (1)in paragraph (2)— (A)by amending the heading to read as follows: Rules for unaccompanied alien children.;
 (B)in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; and (C)in subparagraph (C)—
 (i)by amending the heading to read as follows: Agreements with foreign countries; and (ii)in the matter preceding clause (i), by inserting after countries contiguous to the United States the following , as well as Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, Panama, and any other foreign country that the Secretary determines appropriate,; and
 (2)in paragraph (5)(D), in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under subsection (a)(2),  and inserting who does not meet the criteria listed in paragraph (2)(A).
 4.ApplicabilityThe amendments made by section 2 shall apply to any unaccompanied alien child who was apprehended on or after June 15, 2012.
		
